United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 17, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-10772
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MIGUEL CARLOS GARCIA,
also known as El Patito,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:04-CR-168-10
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Miguel Carlos Garcia appeals his 70-month prison sentence

for his guilty–plea conviction of conspiracy to distribute

cocaine, in violation of 21 U.S.C. §§ 846 and 841(a)(1).

     Garcia argues that the district court clearly erred in

approximating that, for guideline purposes, he was responsible

for five kilograms of cocaine.    A sentence imposed in the advent

of United States v. Booker, 543 U.S. 220 (2005), will generally

be affirmed if it is “reasonable.”    United States v. Mares, 402
F.3d 511, 517-20 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10772
                                 -2-

After Booker, we still review the district court’s application of

the Guidelines de novo and factual findings for clear error.

See United States v. Villegas, 404 F.3de 355, 359 (5th Cir.

2005); United States v. Villanueva, 408 F.3d 193, 203 & n.9 (5th

Cir.), cert. denied, 126 S. Ct. 268 (2005).

     “Where there is no drug seizure . . ., the [district] court

shall approximate the quantity of the controlled substance”

attributable to the defendant.   U.S.S.G. § 2D1.1, comment.

(n.12).   In Garcia’s case, the Factual Resume for his plea

agreement and the information contained in his Presentence Report

(PSR) supported the district court’s determination that Garcia

was responsible for five kilograms of cocaine.   The PSR reflected

that other members of the conspiracy often transported even

larger quantities of cocaine than five kilograms.   Moreover,

Garcia and coconspirator Leopoldo Torres-Diaz went to great

lengths to arrange for Garcia to drive a load of cocaine from

Mexico into this country:   Torres-Diaz made several telephone

calls to his supplier in Mexico, traveled from the Dallas area to

the Houston area to meet personally with Garcia, arranged for

Garcia to travel to California to pick up a BMW sedan to use as

the load vehicle, and had Garcia drive the BMW for more than a

day back to Texas in order to pick up a cocaine shipment arriving

from Mexico.   This process took nine days, during which Torres-

Diaz was apparently paying all of Garcia’s expenses.   Although

this shipment failed, the district court did not clearly err in

determining that these elaborate and expensive plans were

unlikely to involve less than a multi-kilogram quantity of
                           No. 05-10772
                                -3-

cocaine.   United States v. Torres, 114 F.3d 520, 527 (5th Cir.

1997).

    The conviction and sentence are AFFIRMED.